Appellee filed this suit in the district court of El Paso county against appellant railway company for damages for personal injuries. Appellant filed its motion for change of venue or plea of privilege, in due form and within the time specified. Said motion contained substantially the same allegations of facts, and proof thereof is the same, as contained in the case of Atchison, Topeka  Santa Fé Railway Co. v. Stevens, decided by this court and reported in 192 S.W. 304, to which we refer for a more definite statement. The Supreme Court granted a writ of error in the Stevens Case (202 S.W. xv) before the instant case was submitted, whereupon, by agreement of parties, this case was submitted and passed to await the action of the Supreme Court in the Stevens Case. That court recently, in an opinion not yet officially reported (206 S.W. 921), sustained the plea of privilege; so, in accordance with the holding in that case, this case is reversed and remanded to the district court of El Paso county, Tex., with the direction to transfer it to the district court of one of the counties named in the defendant's plea of privilege, as the plaintiff may elect.
Reversed and remanded, with instructions.